Exhibit Final Transcript Conference Call Transcript SUP – Q4 2007 Superior Industries Earnings Conference Call Event Date/Time: March. 14. 2008 / 1:00PM ET CORPORATE PARTICIPANTS Steven Borick Superior Industries –Chairman, CEO and President Emil Fanelli Superior Industries –CAO, VP, Corp. Controller Mike O'Rourke Superior Industries - EVP, Sales & Administration CONFERENCE CALL PARTICIPANTS Matt Michon KeyBanc Capital Markets - Analyst David Leiker Robert W. Baird - Analyst Rob Hinchliffe UBS - Analyst Chris Ceraso Credit Suisse - Analyst Ravi Shanker Analyst Rahul Shah Bear Stearns - Analyst Adam Comora EnTrust Capital - Analyst Brett Hoselton KeyBanc Capital Markets - Analyst Jeff Linthrope Analyst Mark Close Analyst PRESENTATION OPERATOR Good day, everyone and welcome to the Superior Industries fourth quarter and year-end 2007 teleconference. For opening remarks and introductions I would like to turn the call over to Mr.
